DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER'S COMMENT
A corrected examiner’s amendment to the record appears below. This is in pursuant to the NOA filed on 04/18/2022 to correct an inadvertent typographical error that claim 17 depends from claim 16 and not from claim17.
Claims 1-26 are pending and under consideration. The amendment filed on 12/21/2021 
has been entered. Applicant’s arguments filed on 12/21/2021 are persuasive.
Withdrawn/Specification/Objection
The disclosure objected to because it contains an embedded hyperlink is withdrawn in view of applicant's amendment herein to remove the hyperlink.
Withdrawn/Statutory/Double Patenting
Claims 1, 3-26 rejected as not being patentably indistinct from claim claims 1, 3-7, 9-27 of US Patent No. 10,480,031 is withdrawn in view of the present claims differ in scope from the claims of the ‘031 patent. Claim 1 of the present application is directed to the a Wnt inhibitor in step (b). In contrast, claim 1, step (b) of the “031 patent recites: (b) culturing the small embryoid bodies from step (a) in a first medium comprising retinal induction medium (RIM) and rock inhibitor (RI), wherein the RIM comprises Wnt inhibitor CK1-7. Thus, claim 1 of the ‘031 patent is directed to one specific Wnt inhibitor, CK1- 7, in step (b). Claims 2-27 of the ‘031 patent all depend from claim 1, or a dependent claim thereof, and thus are limited to method wherein CK1-7 is included in step (b) of the method. Thus, there is no statutory double patenting and the rejection is hereby withdrawn.
Withdrawn/Double Patenting
Claims 1 and 2 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. patent 10,480,031. In view of Applicant’s terminal disclaimer filed on 12/21/2021, the rejection is rendered moot and hereby withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,480,031 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on 05/03/2022.
The application has been amended as follows: 
In the claims
Following claim has been re-written as follows:
17.	The method of claim 16, wherein the retinal specific promoter is a tyrosine kinase.
Conclusion
Claims 1-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art does not teach the required sequential culturing of human induced pluripotent stem cells (hiPSCs)) in retinal induction medium with the required Wnt and nodal pathway inhibitor and subsequently culturing into retinal differentiation medium followed by retinal differentiation medium, followed by retinal media comprising Activin A and Wnt3a to produce cells that have increased expression of MITF and PAX6 and increased RPE differentiation efficiency followed by RPE cell medium to produce human RPE cells that express TYR, TYRP1, MYRIP, Cadherin 1 or Cadherin 3 and TRPMI 1 or TRPMI 3, thereby producing human RPE cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632